In a negligence action to recover damages for personal injuries, defendant appeals (by permission) from an order of the Appellate Term, Second and Eleventh Judicial Districts, dated January 22, 1974, which affirmed a *885judgment of the Civil Court of the City of New York, Queens County, entered June 18, 1971, in favor of plaintiffs. Order and judgment reversed, on the law, without costs, and complaint dismissed, without costs. Defendant owes no duty to maintain its sidewalks and walkways in a condition reasonably safe for infant bicyclists (Rivera v City of New York, 39 AD2d 606, affd 32 NY2d 726). Martuscello, Acting P. J., Latham, Margett, Brennan and Shapiro, JJ., concur.